DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitations "the first shell structure" and “the second shell structure” in lines 6-8. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9-10, 12-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Laurain (US 9462903) in view of Willinger (US 6516747).
Regarding claim 1, Laurain discloses a mat (10), comprising: a planar portion (20); a shell structure (32) including a perimeter having a first portion and a second portion (since there are no further details in the claim language, the first portion and second portion can be any two portions of the shell structure (32)); and a partial vacuum being created (col. 4, lines 2-10), but is silent as to an extension member shaped to form a cavity in the mat, wherein the extension member is connected the first portion of the perimeter of the shell structure; wherein the cavity is to cause a partial vacuum in response to the mat being in contact with an underlying surface such that lateral displacement of the mat is restricted when in contact with the underlying surface.  
Willinger teaches an extension member (40) shaped to form a cavity (46) in the material, wherein the extension member (40) is connected to the first portion of the perimeter of the shell structure (a portion of outer wall (20)); wherein the cavity (46) is to cause a partial vacuum in response to the material being in contact with an underlying surface (100) such that lateral displacement of the material is restricted when in contact with the underlying surface (col. 4, lines 19-24). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mat of Laurain with an extension member as taught by Willinger in order to further removably secure the mat in place (Willinger: col. 2, lines 15-28). Please note in combination the material is the mat taught by Laurain.  
Regarding claim 2, Laurain as modified by Willinger teaches (references to Laurain) wherein the mat includes a top surface (26) and a bottom surface (24). 
Regarding claim 3, Laurain as modified by Willinger teaches (references to Laurain) wherein the shell structure (32) is continuously connected to the top surface (26) of the mat (10) around the first portion and the second portion of the perimeter of the shell structure (col. 4, lines 11-16). 
Regarding claim 4, Laurain as modified by Willinger teaches (references to Willinger) wherein the extension member (40) is continuously connected to the shell structure (10) (col. 3, lines 31-33).
Regarding claim 6, Laurain as modified by Willinger teaches (references to Willinger) wherein the extension member (40) is continuously connected to the top surface of the material to form the cavity (46) such that in response to the bottom surface of the material being in contact with the underlying surface (100), the partial 
Regarding claim 7, Laurain as modified by Willinger teaches (references to Laurain) wherein the planar portion (20) includes a raised perimeter (22).
Regarding claim 9, Laurain as modified by Willinger teaches wherein the cavity (Willinger: (46)) is to cause the partial vacuum (Willinger: col. 4, lines 19-23, suction effect) in response to the material being in contact with the underlying surface (100) such that: vertical displacement of the mat (Laurain: (10)) is restricted in response to a substantially vertical pulling force on at least one of the first shell structure (Laurain: (32)) and the second shell structure (Laurain: (32)) (Laurain: col. 4, lines 6-11, separation of the planar portion is preventable); and vertical displacement of the mat is allowed in response to a different substantially vertical pulling force on the raised perimeter (Laurain: (22)) of the mat (Laurain: col. 4, lines 6-11, peeling action at the outer edge). Please note in the combination the material is the mat taught by Laurain. 
Regarding claim 10, Laurain discloses a mat (10), comprising: a planar portion (20); a first shell structure including a perimeter having a first portion and a second portion and continuously connected to the planar portion (at least one receptacle (32), and since there are no further details in the claim language, the first portion and second portion can be any two portions of the shell structure (32)); a second shell structure including a perimeter having a first portion and a second portion and continuously connected to the planar portion (at least one receptacle (32), and since there are no further details in the claim language, the first portion and second portion can be any two portions of the shell structure (32)).
Laurain discloses a partial vacuum being created (col. 4, lines 2-10) but is silent as to an extension member continuously connected to the planar portion, the first portion of the perimeter of the first shell structure, and the first portion of the perimeter of the second shell structure, the extension member located between the first shell structure and the second shell structure and shaped to form a cavity in the mat between the first shell structure and the second shell structure; wherein the cavity is to cause a partial vacuum in response to the mat being in contact with an underlying surface such that lateral displacement of the mat is restricted when in contact with the underlying surface.  
Willinger teaches an extension member (40) continuously connected to the planar portion, the first portion of the perimeter of the first shell structure (a portion of outer wall (20)), and the first portion of the perimeter of the second shell structure (a portion of outer wall (20)), the extension member located between the first shell structure and the second shell structure (attached to the perimeter of the shell structures, would be between a first shell structure and a second shell structure) and shaped to form a cavity (46) in the material between the first shell structure and the second shell structure ((40) is continuously connected to a shell structure (20) and positioned to be continuously connected to any other structure nearby); wherein the cavity (46) is to cause a partial vacuum in response to the material being in contact with an underlying surface (100) such that lateral displacement of the material is restricted when in contact with the underlying surface (col. 4, lines 19-24). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mat of Laurain having multiple shell structures with an 
Regarding claim 12, Laurain as modified by Willinger teaches (references to Willinger) wherein the extension member (40) includes a top portion (top of (40)), a first side portion (48), and a second side portion (44).
Regarding claim 13, Laurain as modified by Willinger teaches (references to Willinger) wherein the top portion (top of (40)) is continuously connected to the first side portion (48) and the second side portion (44). 
Regarding claim 14, Laurain as modified by Willinger teaches (references to Willinger) wherein the first side portion (48) and the second side portion (44) are each oriented at an obtuse angle relative to a top surface of the top portion (top of (40)) of the extension member (Both the first side portion and the second side portion can be measured with an obtuse angle relative to a top surface of the top portion, e.g. Fig. 5 embodiment taken from the underlying surface (100) from left to right is an obtuse angle. Please note this applies to other embodiments as well). 
Regarding claim 15, Laurain discloses a mat (10), comprising: a planar portion (20); a first shell structure including a perimeter having a first portion and a second portion and continuously connected to the planar portion (at least one receptacle (32), and since there are no further details in the claim language, the first portion and second portion can be any two portions of the shell structure (32)); a second shell structure including a perimeter having a first portion and a second portion and continuously connected to the planar portion (at least one receptacle (32), and since there are no 
Laurain discloses a partial vacuum being created (col. 4, lines 2-10) but is silent as to an extension member continuously connected to the planar portion, the first portion of the perimeter of the first shell structure, and the first portion of the perimeter of the second shell structure, the extension member located between the first shell structure and the second shell structure and shaped to form a cavity in the mat between the first shell structure and the second shell structure; wherein the cavity is to cause a partial vacuum in response to the mat being in contact with an underlying surface such that: lateral displacement of the mat is restricted when in contact with the underlying surface.  
Willinger teaches an extension member (40) continuously connected to the planar portion, the first portion of the perimeter of the first shell structure (a portion of outer wall (20)), and the first portion of the perimeter of the second shell structure (a portion of outer wall (20)), the extension member located between the first shell structure and the second shell structure (attached to the perimeter of the shell structures, would be between a first shell structure and a second shell structure) and shaped to form a cavity (46) in the material between the first shell structure and the second shell structure ((40) is continuously connected to a shell structure (20) and positioned to be continuously connected to any other structure nearby); wherein the cavity (46) is to cause a partial vacuum in response to the material being in contact with 
Regarding claim 20, Laurain as modified by Willinger teaches (references to Laurain) wherein the mat is at least one of: a silicone material; a polymer material; and a plastic material (col. 4, lines 24-30 discloses silicone as a possible material). 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Laurain (US 9462903) in view of Willinger (US 6516747) and further in view of Wall (US 2017/0086423).
Regarding claim 8, Laurain as modified by Willinger does not explicitly disclose the raised perimeter is concave in shape. 
Wall teaches a mat with a raised perimeter that is concave in shape (Fig. 1; paragraph [0021]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mat of  Laurain modified by Willinger to include a curved perimeter as taught by Wall in order to provide a containment boundary from any food or liquid spillage (Wall: paragraph [0021]).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Laurain (US 9462903) in view of Willinger (US 6516747) and further in view of Wall (US 2017/0086423).
Regarding claim 11, Laurain as modified by Willinger teaches the planar portion (Laurain: (20)), the first shell structure (Laurain: (32)), and the second shell structure (Laurain: (32)) are of a single continuous and unitary material (Laurain: col. 4, lines 24-30, silicone or other rubberlike polymer). Willinger teaches the extension member (40) being a material such as a thermoplastic elastomer (TPE) (Willinger: col. 4, lines 6-9). 
IUPAC defines an elastomer as a polymer that displays rubber-like elasticity (p. 1810). Therefore the material of Willinger is an option within the list of materials of Laurain. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mat of Laurain modified by Willinger with the material of Willinger, as defined by IUPAC, in order to make a single continuous and unitary material, for example to reduce manufacturing costs.  
Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Laurain (US 9462903) in view of Willinger (US 6516747) and further in view of Stygstra et al. (US 10349623).
Regarding claim 16, Laurain as modified by Willinger is silent as to wherein the first shell structure is shaped to receive a first bowl; and the first bowl is to receive at least one of a food or liquid. 
Stygstra et al. teaches wherein the first shell structure (12) is shaped to receive a first bowl (50); and the first bowl (50) is to receive at least one of a food and liquid (Fig. 2; col. 5, lines 14-24). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first shell structure of Laurain modified by Willinger as a receptacle for another bowl as taught by 
Regarding claim 18, Laurain as modified by Willinger is silent as to wherein the second shell structure is shaped to receive a second bowl; and the second bowl is to receive at least one of a food or liquid. 
Stygstra et al. teaches wherein the second shell structure (12) is shaped to receive a second bowl (50); and the second bowl (50) is to receive at least one of a food and liquid (Fig. 2; col. 5, lines 14-24). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second shell structure of Laurain modified by Willinger as a receptacle for another bowl as taught by Stygstra et al. in order to be able to remove the bowl for cleaning purposes (Stygstra et al.: col. 6, lines 47-53).  
Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Laurain (US 9462903) in view of Willinger (US 6516747) and Stygstra et al. (US 10349623) and further in view of MacNeil et al. (EP 3603386).
Regarding claim 17, Laurain as modified by Willinger and Stygstra et al. is silent as to wherein the first bowl is to be of at least one of: a stainless-steel material; a plastic material; and a polymer material. 
MacNeil et al. teaches a first bowl is of a stainless steel material (paragraph [0034], bowls (102, 104) made from stainless steel material). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first bowl of Laurain modified by Willinger and Stygstra et 
Regarding claim 19, Laurain as modified by Willinger and Stygstra et al. is silent as to wherein the second bowl is to be of at least one of: a stainless-steel material; a plastic material; and a polymer material. 
MacNeil et al. teaches a second bowl is of a stainless steel material (paragraph [0034], bowls (102, 104) made from stainless steel material). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second bowl of Laurain modified by Willinger and Stygstra et al. to have a bowl made of stainless-steel for ease of cleaning (MacNeil et al.: paragraph [0034]).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Laurain (US 9462903) in view of Willinger (US 6516747) and further in view of Webb et al. (US 8251340).
Regarding claim 21, Laurain as modified by Willinger does not explicitly disclose wherein the extension member is rectangularly shaped. 
Webb et al. teaches an extension member that is rectangularly shaped (Figs. 10A and 10B). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mat of Laurain modified by Willinger with the shape as taught by Webb et al. as a simple design choice in order to better position the extension member along the planar portion. 
Response to Arguments
Applicant's arguments filed 9/22/2021, with respect to the rejections of claims under 35 U.S.C. 103 have been fully considered but they are not persuasive. 
With respect to claims 1, 10, and 15, Applicant argued that: Willinger does not teach an extension member connected to a first portion of a perimeter of a shell structure, since Willinger teaches a connection to the first portion and second portion of the perimeter. Therefore, Applicant asserts that one skilled in the art would not have found it obvious to combine Laurain with WIllinger as proposed. 
The Examiner respectfully disagrees. In response to applicant’s argument, the extension member of Willinger connects to a portion of the perimeter of the bowl, which is a shell structure. The limitation of the first portion and second portion in the current set of claims do not provide a specific structure or limitation to each portion along the perimeter, and therefore the broadest reasonable interpretation would include any two portions along the shell structure that would meet this limitation. The bowl in Willinger can have a variety of “portions” however, and therefore any two portions along the perimeter meets the claims. Additionally, the claims do not state that the extension member can only be connected to the first portion. Therefore, the prior art meets the claim. 
Regarding Applicant’s argument that the remaining dependent claims are patentable for the same reasons as claims 1, 10, and 15, claims 2-4, 6-9, 11-14, and 16-20 remain rejected and new claim 21 is rejected for depending upon a rejected claim as set forth above.     
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLY W. LYNCH whose telephone number is (571)272-5552. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm, Eastern Time, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARLY W. LYNCH/Examiner, Art Unit 3643                                                                                                                                                                                                        

/KATHLEEN I ALKER/Primary Examiner, Art Unit 3643